Title: Resolution of Congress for the Arrest of Longchamps, 29 May 1784
From: Continental Congress
To: 



May 29th: 1784
By The United States in Congress Assembled

Whereas Congress have been informed by a note addressed to them by the Chevalier De la Luzerne, Minister Plenipotentiary of His Most Christian Majesty, of the 20th Instant, and the papers  accompanying the same, that a violation of the Laws of Nations hath been committed by one Longchamps, who calls himself Chevalier de Longchamps, a subject of His Most Christian Majesty, by a violent assault and battery by him lately made in the City of Philadelphia, upon the person of M. Marbois, Consul general, and Secretary to the above legation; And that although a warrant for apprehending the offender has been duly issued, in consequence of directions given by the President of the State of Pensylvania, upon application to him made for that purpose by the said Minister, he has not yet been apprehended, but absconds, and is supposed to have fled from Justice, into some other of these United States, Wherefore to the end the said Longchamps may be brought to condign punishment for his said offence, and that the privileges and immunities of foreign Ministers, and of their Families and Houses be preserved inviolate,
Resolved that it be and it is hereby recommended to the supreme Executive authority of each of these United States, forthwith to issue their proclamations offering a reward of five hundred dollars to be reimbursed by the United States to the State paying the same, for discovering the said Longchamps, so that he may be arrested; and requiring their proper Civil Officers to arrest him, and their Citizens in general to be aiding and assisting therein; that he may be brought to Justice for his said violation of the Laws of Nations and of the Land, and all others may be deterred from the commission of such offences.

Cha Thomson secy.

